Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This action is responsive to the Application filed on 10/5/2021.  
This application a continuation of U.S. patent application Ser. No. 16/914,964, filed Jun. 29, 2020.
Claims 1-20 are pending in the case.  Claims 1, 7, and 15 are independent claims.


Claim Objections

Claims 1-6 and 15-20 are objected to because of the following informalities:
Claim 1 recites the limitation “the second computing device.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “second computing device.
Claim 15 recites the limitation “the second computing device.”  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “second computing device.
Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11144275. This is a statutory double patenting rejection.

11144275
17494171
1. A computer-implemented method, the method comprising: 
receiving, by a first computing device, data associated with a first application as an update to a media primitive in a first folio in the first computing device, 
wherein the first folio is a first user interactive entity for sharing the data based on user interactive interface being distinct from the first application, 
the first folio comprising the media primitive including content, the update relating to an addition of the content to the media primitive, and the first folio executing on the first computing device; 
transmitting, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with a second folio based on the updated media primitive, 

the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device; 
receiving, by the first computing device, a status of synchronizing the first folio with the second folio; and 
providing, by the first computing device, the updated first folio through the user interactive interface on the first computing device based on the received status.
1. A computer-implemented method, the method comprising: 
receiving, by a first computing device, data associated with a first application as an update to a media primitive in a first folio in the first computing device, 
wherein the first folio is a first user interactive entity for sharing the data based on user interactive interface being distinct from the first application, 
the first folio comprising the media primitive including content, the update relating to an addition of the content to the media primitive, and the first folio executing on the first computing device; 
transmitting, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with a second folio based on the updated media primitive, 

the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device; 
receiving, by the first computing device, a status of synchronizing the first folio with the second folio; and 
providing, by the first computing device, the updated first folio through the user interactive interface on the first computing device based on the received status.
2.    The computer-implemented method of claim 1, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification indicating a status of synchronizing the first folio with the second folio; and
providing, by the first computing device, the status based on the second notification.
2. The computer-implemented method of claim 1, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification indicating a status of synchronizing the first folio with the second folio; and 
providing, by the first computing device, the status based on the second notification.
3.    The computer-implemented method of claim 1, the method further comprising: 
receiving data from a proximity sensor of the first computing device; and 
determining the second computing device based on the received data from the proximity sensor.
3. The computer-implemented method of claim 1, the method further comprising: 
receiving data from a proximity sensor of the first computing device; and 
determining the second computing device based on the received data from the proximity sensor.
4.    The computer-implemented method of claim 1, the method further comprising: 
receiving a hovering input on the first computing device, wherein the hovering input is a user interactive input based on hovering of an input pointer with respect to rendering of the first folio; and
displaying the first folio as an always-on-top, semi-transparent user interactive window based on the hovering input.
4. The computer-implemented method of claim 1, the method further comprising: 
receiving a hovering input on the first computing device, wherein the hovering input is a user interactive input based on hovering of an input pointer with respect to rendering of the first folio; and 
displaying the first folio as an always-on-top, semi-transparent user interactive window based on the hovering input.
5.    The computer-implemented method of claim 1, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio;
automatically updating the first folio and the content of the media primitive of the first folio based on the second folio;
providing, by the first computing device, the updated content of the media primitive.
5. The computer-implemented method of claim 1, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; 
automatically updating the first folio and the content of the media primitive of the first folio based on the second folio; 
providing, by the first computing device, the updated content of the media primitive.
6.    The computer-implemented method of claim 1, 
wherein the media primitive comprises a placeholder of content, 
the placeholder relating to a location of content insertion within a document, the method further comprising:
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; 
receiving content based on the second folio;
replacing the placeholder of the content in the media primitive of the first folio with the received content based on the second folio;
automatically updating, by the first computing device, the document with the received content based on the second folio at the location of the content insertion within the document.
6. The computer-implemented method of claim 1, wherein 
the media primitive comprises a placeholder of content, 
the placeholder relating to a location of content insertion within a document, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; 
receiving content based on the second folio; 
replacing the placeholder of the content in the media primitive of the first folio with the received content based on the second folio; 
automatically updating, by the first computing device, the document with the received content based on the second folio at the location of the content insertion within the document.
7. A computer-implemented method, the method comprising: 
receiving, by a first computing device, data associated with a first application as an update to a tool in a first folio in the first computing device, 
wherein the first folio is a first user interactive entity for sharing the data based on user interactive interface being distinct from the first application, 
the first folio comprising the tool, the tool representing transition of data, 
the update relating to an addition of the data to the tool, and the first folio executing on the first computing device; 
transmitting, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with a second folio based on the updated tool, 
the second folio being a second interactive entity providing the user interactive interface executing on a second computing device, 

the second computing device being distinct from the first computing device; and 
providing, by the first computing device, the updated first folio on the first computing device.
7. A computer-implemented method, the method comprising: 
receiving, by a first computing device, data associated with a first application as an update to a tool in a first folio in the first computing device, 
wherein the first folio is a first user interactive entity for sharing the data based on user interactive interface being distinct from the first application, 
the first folio comprising the tool, the tool representing transition of data, 
the update relating to an addition of the data to the tool, and the first folio executing on the first computing device; 
transmitting, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with a second folio based on the updated tool, 
the second folio being a second interactive entity providing the user interactive interface executing on a second computing device, 

the second computing device being distinct from the first computing device; and 
providing, by the first computing device, the updated first folio on the first computing device.
8.    The computer-implemented method of claim 7, wherein 
the tool represents a telepointer and comprises location data of the telepointer, the method further comprising:
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the telepointer;
based on the received status of the synchronizing, receiving a location data of a pointer based on movement of an input device on the first computing device;
updating the location data of the telepointer in the tool based on the received location data of the pointer; and
transmitting, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated location data of the telepointer in the tool, 
causing the second computing device to render the telepointer based on the updated location data of the telepointer in the tool.
8. The computer-implemented method of claim 7, wherein 
the tool represents a telepointer and comprises location data of the telepointer, the method further comprising: 
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the telepointer; 
based on the received status of the synchronizing, receiving a location data of a pointer based on movement of an input device on the first computing device; 
updating the location data of the telepointer in the tool based on the received location data of the pointer; and 
transmitting, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated location data of the telepointer in the tool, 
causing the second computing device to render the telepointer based on the updated location data of the telepointer in the tool.
9.    The computer-implemented method of claim 7, wherein 
the tool represents an image input device and comprises image data, the method further comprising:
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the image input device;
based on the received status of the synchronizing, receiving, by the first computing device, an image input from the image input device;
updating the image data of the tool based on the received image input; and 
transmitting, by the first computing device, a third notification, 
the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated image data of the tool, causing the second computing device to render the image data.
9. The computer-implemented method of claim 7, wherein 
the tool represents an image input device and comprises image data, the method further comprising: 
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the image input device; 
based on the received status of the synchronizing, receiving, by the first computing device, an image input from the image input device; 
updating the image data of the tool based on the received image input; and 
transmitting, by the first computing device, a third notification, 
the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated image data of the tool, causing the second computing device to render the image data.
10.    The computer-implemented method of claim 7, wherein 
the tool represents a color transmission device and comprises a color data, the method further comprising:
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the color transmission device;
based on the received status of the synchronizing, receiving a color input from the color transmission device on the first computing device;
updating the color data of the tool based on the received color input; and 
transmitting, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated color data of the tool, causing the second computing device to render the color data.
10. The computer-implemented method of claim 7, wherein 
the tool represents a color transmission device and comprises a color data, the method further comprising: 
receiving a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the color transmission device; 
based on the received status of the synchronizing, receiving a color input from the color transmission device on the first computing device; 
updating the color data of the tool based on the received color input; and 
transmitting, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated color data of the tool, causing the second computing device to render the color data.
11.    The computer-implemented method of claim 7, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification
indicating a status of synchronizing the first folio with the second folio; and
providing, by the first computing device, the status based on the second notification.

11. The computer-implemented method of claim 7, the method further comprising: receiving, by the first computing device, a second notification, the second notification 
indicating a status of synchronizing the first folio with the second folio; and 
providing, by the first computing device, the status based on the second notification.
12.    The computer-implemented method of claim 7, the method further comprising: receiving data from a proximity sensor of the first computing device; and
determining the second computing device based on the received data from the proximity sensor.
12. The computer-implemented method of claim 7, the method further comprising: receiving data from a proximity sensor of the first computing device; and 
determining the second computing device based on the received data from the proximity sensor.
13.    The computer-implemented method of claim 7, the method further comprising: receiving, by the first computing device, a hovering input on the first computing device,
wherein the hovering input is a user interactive input based on hovering of an input pointer with respect to rendering of the first folio; and
displaying the first folio as an always-on-top, semi-transparent user interactive window based on the hovering input.
13. The computer-implemented method of claim 7, the method further comprising: receiving, by the first computing device, a hovering input on the first computing device, 
wherein the hovering input is a user interactive input based on hovering of an input pointer with respect to rendering of the first folio; and 
displaying the first folio as an always-on-top, semi-transparent user interactive window based on the hovering input.
14.    The computer-implemented method of claim 7, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio;
automatically updating the first folio and the tool of the first folio based on the second folio;
providing, by the first computing device, the data of the updated tool.

14. The computer-implemented method of claim 7, the method further comprising: 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; 
automatically updating the first folio and the tool of the first folio based on the second folio; 
providing, by the first computing device, the data of the updated tool.
15. A system, comprising: a processor; and 
a memory storing computer-executable instructions that when executed by the processor cause the system to: 
receive data associated with a first application as an update to a constituent of a first folio, 
the first folio being a first user interactive entity for sharing the data with a second folio based on user interactive interface that is distinct from the first application, the first folio executing on a first computing device; 
transmit, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with the second folio based on the updated constituent, 
the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device, the first application and the second application being distinct; 
receive, by the first computing device, a status of synchronizing the first folio with the second folio; and 
provide, by the first computing device, the updated constituent of the first folio on the first computing device based on the received status.

15. A system, comprising: a processor; and 
a memory storing computer-executable instructions that when executed by the processor cause the system to: 
receive data associated with a first application as an update to a constituent of a first folio, 
the first folio being a first user interactive entity for sharing the data with a second folio based on user interactive interface that is distinct from the first application, the first folio executing on a first computing device; 
transmit, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with the second folio based on the updated constituent, 
the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device, the first application and the second application being distinct; 
receive, by the first computing device, a status of synchronizing the first folio with the second folio; and 
provide, by the first computing device, the updated constituent of the first folio on the first computing device based on the received status.
16.    The system of claim 15, wherein the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an addition of the content to the media primitive.
16. The system of claim 15, wherein the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an addition of the content to the media primitive.
17.    The system of claim 15, wherein the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an update of the content to the media primitive.
17. The system of claim 15, wherein the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an update of the content to the media primitive.
18.    The system of claim 15, wherein 
the constituent of the first folio comprises a media primitive, the media primitive including a placeholder of content, and the update relating to an update of the content to the media primitive, the placeholder relating to a location of content insertion within a document, and the computer-executable instructions when executed by the processor further cause the system to:
receive, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; receive content based on the second folio;
replace the placeholder of the content in the media primitive of the first folio with the received content based on the second folio;
automatically update, by the first computing device, the document with the received content based on the second folio at the location of the content insertion within the document.

18. The system of claim 15, wherein 
the constituent of the first folio comprises a media primitive, the media primitive including a placeholder of content, and the update relating to an update of the content to the media primitive, the placeholder relating to a location of content insertion within a document, and the computer-executable instructions when executed by the processor further cause the system to: 
receive, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; receive content based on the second folio; 
replace the placeholder of the content in the media primitive of the first folio with the received content based on the second folio; 
automatically update, by the first computing device, the document with the received content based on the second folio at the location of the content insertion within the document.
19.    The system of claim 15, wherein the constituent of the first folio comprises a tool, the tool including location data of a telepointer, the update relating to an update of the location data in the tool, and the computer-executable instructions when executed by the processor further cause the system to:
receive a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the telepointer;
based on the received status of the synchronizing, receive a location data of a pointer based on movement of an input device on the first computing device;
update the location data of the telepointer in the tool based on the received location data of the pointer; and
transmit, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated location data of the telepointer in the tool, causing the second computing device to render the telepointer based on the updated location data of the telepointer in the tool.

19. The system of claim 15, wherein the constituent of the first folio comprises a tool, the tool including location data of a telepointer, the update relating to an update of the location data in the tool, and the computer-executable instructions when executed by the processor further cause the system to: 
receive a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the telepointer; 
based on the received status of the synchronizing, receive a location data of a pointer based on movement of an input device on the first computing device; 
update the location data of the telepointer in the tool based on the received location data of the pointer; and 
transmit, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated location data of the telepointer in the tool, causing the second computing device to render the telepointer based on the updated location data of the telepointer in the tool.
20.    The system of claim 15, wherein the constituent of the first folio comprises a tool, the tool representing an image input device and comprising image data, the update relating to an update of the location data in the tool, and the computer-executable instructions when executed by the processor further cause the system to:
receive a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the image input device;
based on the received status of the synchronizing, receive an image input from the image input device on the first computing device;
update the image data of the tool based on the received image input; and transmit, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated image data of the tool, causing the second computing device to render the image data.

20. The system of claim 15, wherein the constituent of the first folio comprises a tool, the tool representing an image input device and comprising image data, the update relating to an update of the location data in the tool, and the computer-executable instructions when executed by the processor further cause the system to: 
receive a second notification, the second notification indicating a status of synchronizing the first folio and the second folio based on the tool representing the image input device; 
based on the received status of the synchronizing, receive an image input from the image input device on the first computing device; 
update the image data of the tool based on the received image input; and transmit, by the first computing device, a third notification, the third notification relating to synchronizing as a cross-device fail-over between the first folio and the second folio based on the updated image data of the tool, causing the second computing device to render the image data.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5, and 15-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Abuelata, U.S. Patent Application Publication No. 20190324826 filed on 15/959138 (hereinafter Abuelata).

As for independent claim 1, Abuelata discloses system and method comprising 
receiving, by a first computing device, data associated with a first application as an update to a media primitive in a first folio in the first computing device, 
(Abuelata paragraph [0051], [0057]-[0061], [0068]-[0070], [0096] discloses receiving data, text data 605 in fig. 6 or image data 710 in fig. 7, associated with text editing or graphical applications 345a or 3454b, as an update in the first folio, bucket 305, as shown in fig. 3) 
wherein the first folio is a first user interactive entity for sharing the data based on user interactive interface being distinct from the first application, 
(Abuelata paragraph [0045], [0056]-[0059] discloses first folio, bucket, for sharing data, buckets provide vehicle for coordinating data exchanges between users) 
the first folio comprising the media primitive including content, the update relating to an addition of the content to the media primitive, and the first folio executing on the first computing device; 
(Abuelata paragraph [0045], [0056]-[0059], [0061] discloses folio comprising content, icons 320 representing content as shown in fig. 3; Abuelata paragraph [0068]-[0070] discloses adding content 605 and 710 as shown in fig. 6 and fig. 7; Abuelata paragraph [0081] disclose user may copy items into the bucket by drag and drop) 
transmitting, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with a second folio based on the updated media primitive, 
(Abuelata paragraph [0045], [0054], [0068], [0069], [0083], [0097] discloses synchronizing first and second folio, synchronizing buckets, by transmitting data from first device to server that communicates updates to other buckets) 
the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device; 
(Abuelata paragraph [0045], [0056]-[0059] discloses folio, bucket, for sharing data, buckets provide vehicle for coordinating data exchanges between users, Abuelata paragraph [0045] discloses users 120a-c as shown in fig. 1 has folio, buckets, items) 
receiving, by the first computing device, a status of synchronizing the first folio with the second folio; and 
(Abuelata paragraph [0096]-[0096] discloses recieving status of synchronization, when copying and cutting data from bucket client determines whether to use local copy or retrieve from server which indicates synchronization status; Abuelata paragraph [0109]-[0110] discloses receiving synchronization status between two folios, user removal of item from bucket is transmitted to server to update bucket of peer devices) 
providing, by the first computing device, the updated first folio through the user interactive interface on the first computing device based on the received status 
(Abuelata paragraph [0098]-[0100] discloses updating folio based on received status, move data to native operating system clipboard and refresh GUI; Abuelata paragraph [0109]-[0110] discloses updating GUI based on notification).

As for claim 2, limitations of parent claim 1 have been discussed above.  Abuelata discloses system and method comprising 
receiving, by the first computing device, a second notification, the second notification indicating a status of synchronizing the first folio with the second folio; and providing, by the first computing device, the status based on the second notification 
(Abuelata paragraph [0045], [0054], [0068], [0069], [0083], [0097] discloses synchronizing first and second folio, synchronizing buckets, by transmitting data from first device to server that communicates updates to other buckets; Abuelata paragraph [0096]-[0096] discloses receiving status of synchronization, when copying and cutting data from bucket client determines whether to use local copy or retrieve from server which indicates synchronization status; Abuelata paragraph [0109]-[0110] discloses receiving synchronization status between two folios, user removal of item from bucket is transmitted to server to update bucket of peer devices). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Abuelata discloses system and method comprising 
receiving, by the first computing device, a second notification, the second notification is based on a command to synchronizing the first folio with the second folio; automatically updating the first folio and the content of the media primitive of the first folio based on the second folio; providing, by the first computing device, the updated content of the media primitive 
(Abuelata paragraph [0045], [0054], [0068], [0069], [0083], [0097] discloses synchronizing first and second folio, synchronizing buckets, by transmitting data from first device to server that communicates updates to other buckets; Abuelata paragraph [0098]-[0100] discloses updating folio based on received status, move data to native operating system clipboard and refresh GUI; Abuelata paragraph [0109]-[0110] discloses updating GUI based on notification). 

As for independent claim 15, Abuelata discloses system and method comprising 
receive data associated with a first application as an update to a constituent of a first folio, 
(Abuelata paragraph [0051], [0057]-[0061], [0068]-[0070], [0096] discloses receiving data, text data 605 in fig. 6 or image data 710 in fig. 7, associated with text editing or graphical applications 345a or 3454b, as an update in the first folio, bucket 305, as shown in fig. 3) 
the first folio being a first user interactive entity for sharing the data with a second folio based on user interactive interface that is distinct from the first application, the first folio executing on a first computing device; 
(Abuelata paragraph [0045], [0056]-[0059] discloses first folio, bucket, for sharing data, buckets provide vehicle for coordinating data exchanges between users; Abuelata paragraph [0045], [0056]-[0059], [0061] discloses folio comprising content, icons 320 representing content as shown in fig. 3; Abuelata paragraph [0068]-[0070] discloses adding content 605 and 710 as shown in fig. 6 and fig. 7; Abuelata paragraph [0081] disclose user may copy items into the bucket by drag and drop) 
transmit, by the first computing device, a first notification, wherein the first notification relates to synchronizing the first folio with the second folio based on the updated constituent, 
(Abuelata paragraph [0045], [0054], [0068], [0069], [0083], [0097] discloses synchronizing first and second folio, synchronizing buckets, by transmitting data from first device to server that communicates updates to other buckets) 
the second folio being a second user interactive entity for accessing a second application with the data based on the user interactive interface that is distinct from a second application on the second computing device, the first application and the second application being distinct;  
(Abuelata paragraph [0045], [0056]-[0059] discloses folio, bucket, for sharing data, buckets provide vehicle for coordinating data exchanges between users, Abuelata paragraph [0045] discloses users 120a-c as shown in fig. 1 has folio, buckets, items) 
receive, by the first computing device, a status of synchronizing the first folio with the second folio; and 
(Abuelata paragraph [0096]-[0096] discloses recieving status of synchronization, when copying and cutting data from bucket client determines whether to use local copy or retrieve from server which indicates synchronization status; Abuelata paragraph [0109]-[0110] discloses receiving synchronization status between two folios, user removal of item from bucket is transmitted to server to update bucket of peer devices) 
provide, by the first computing device, the updated constituent of the first folio on the first computing device based on the received status
(Abuelata paragraph [0098]-[0100] discloses updating folio based on received status, move data to native operating system clipboard and refresh GUI; Abuelata paragraph [0109]-[0110] discloses updating GUI based on notification). 

As for claim 16, limitations of parent claim 15 have been discussed above.  Abuelata discloses system and method wherein 
the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an addition of the content to the media primitive 
(Abuelata paragraph [0045], [0056]-[0059], [0061] discloses folio comprising content, icons 320 representing content as shown in fig. 3; Abuelata paragraph [0068]-[0070] discloses adding content 605 and 710 as shown in fig. 6 and fig. 7; Abuelata paragraph [0081] disclose user may copy items into the bucket by drag and drop). 

As for claim 17, limitations of parent claim 15 have been discussed above.  Abuelata discloses system and method wherein 
the constituent of the first folio comprises a media primitive, the media primitive including content, and the update relating to an update of the content to the media primitive 
(Abuelata paragraph [0045], [0056]-[0059], [0061] discloses folio comprising content, icons 320 representing content as shown in fig. 3; Abuelata paragraph [0068]-[0070] discloses adding content 605 and 710 as shown in fig. 6 and fig. 7; Abuelata paragraph [0081] disclose user may copy items into the bucket by drag and drop). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Abuelata in view of Shultz et al., U.S. Patent Application Publication No. 20150044966, filed on 3/28/2013 (hereinafter Shultz).


As for claim 3, limitations of parent claim 1 have been discussed above.  Shultz discloses system and method comprising 
receiving data from a proximity sensor of the first computing device; and determining the second computing device based on the received data from the proximity sensor 
(Shultz [0048]-[0050] discloses determining proximity of a second device after receiving data by the proximity sensor). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shultz with Abelata for the benefit of being able to automatically detect nearby devices to share data with.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Abuelata in view of Zhuo et al., U.S. Patent No. 10748117, filed on 7/19/2017 (hereinafter Zhuo).

As for claim 4, limitations of parent claim 1 have been discussed above.  Abuelata discloses system and method comprising 
rendering of the first folio and displaying the first folio as an always-on-top 
(Abuelata paragraph [0045], [0056]-[0059] discloses first folio, bucket, for sharing data, buckets provide vehicle for coordinating data exchanges between users; (Abuelata paragraph [0056] discloses displaying the first folio as an always-on-top, GUI 305 may generally be placed over the other program windows 345a and 345b).

Abuelata does not appear to explicitly disclose system and method comprising receiving a hovering input and displaying semi-transparent user interactive window.  However, Zhou disclose system and method comprising 
receiving a hovering input on the first computing device, wherein the hovering input is a user interactive input based on hovering of an input pointer with respect to rendering of a window; and 
(Zhou Col 8 Lines 35-37 discloses rendering folio when receiving hover input, a mouse hover revealing, for example, a semi-transparent window) 
displaying the first folio as an always-on-top, semi-transparent user interactive window based on the hovering input 
(Zhou Col 8 Lines 35-37 discloses displaying folio as semi-transparent user interactive window, a mouse hover revealing, for example, a semi-transparent window). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou with Abelata for the benefit of being able to display folio without obscuring other information on the display.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175